Citation Nr: 1740111	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-45 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from February 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter requires remand for completion of the record and further development.  The June 2014 rating decision denying service connection for sleep apnea stated that it relied upon a November 26, 2012 rating decision on the issue "to include all evidence listed therein."  Unfortunately that rating decision, and presumably the evidence upon which the previous denial was based, is not included in the Veteran's electronic file.  As such, the Veteran, his representative, and the Board have not been able to review the purported prior final denial on this issue.  

There is also an indication that other files are missing from the electronic claims file.  In September 2006, the Veteran's representative, Disabled American Veterans (DAV), submitted a document purportedly demonstrating that the Veteran revoked their power of attorney.  There is no reinstatement of the power of attorney since that revocation included in the electronic file.  However, the RO solicited a Statement of Representative in Appeals Case from the DAV, and the DAV submitted an Appellant's Brief on August 30, 2017 on behalf of the Veteran.  It is unclear what, if any, other materials are absent from the electronic file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the November 26, 2012 rating decision, to include all evidence cited therein, and associate it with the electronic claims file.  Ensure that any and all other missing files, to include the most recent VA Form 21-22, are similarly associated with the electronic claims file.  If the November 26, 2012 rating decision represents a final denial on the issue of entitlement to service connection for sleep apnea, clarify if the Veteran is seeking to reopen the final denial with new and material evidence.

2.  Afford the Veteran and his representative, if any, sufficient time to review the newly added evidence and submit any and all supplemental materials they deem relevant.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

